Title: From George Washington to John Hamilton Moore, 28 January 1794
From: Washington, George
To: Moore, John Hamilton


          
            Sir,
            Philadelphia Jany 28th 1794.
          
          I have received, and pray you to accept my last thanks for “The New practical
            Navigator,” which you had the goodness to send me, and also for my
            share of the honor of your address on it. I am—Sir Your Most
            Obedient & Very Hble Servant
          
            Go: Washington
          
        